Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Winstead's Company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3100 Gillham Road
                                  Kansas City, MO 64109
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jackson                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                                     Case 20-20288 Doc# 1 Filed 02/24/20 Page 1 of 14
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 1
Debtor    Winstead's Company                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                Common
     attach a separate list                      Debtor     Haddad Restaurant Group, Inc.                                   Relationship            ownership
                                                 District   Kansas                        When       2/24/20                Case number, if known   20-20282



Official Form 201
                                       Case 20-20288 Doc# 1 Filed 02/24/20 Page 2 of 14
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
Debtor   Winstead's Company                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                                    Case 20-20288 Doc# 1 Filed 02/24/20 Page 3 of 14
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 3
Debtor    Winstead's Company                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 23, 2020
                                                  MM / DD / YYYY


                             X   /s/ David Haddad                                                         David Haddad
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Colin Gotham                                                          Date February 23, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Colin Gotham KS#19538; MO#52343
                                 Printed name

                                 Evans & Mullinix, P.A.
                                 Firm name

                                 7225 Renner Road, Suite 200
                                 Shawnee, KS 66217
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (913) 962-8700                Email address      cgotham@emlawkc.com

                                 KS#19538; MO#52343 KS
                                 Bar number and State




Official Form 201
                                    Case 20-20288 Doc# 1 Filed 02/24/20 Page 4 of 14
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 4
 Fill in this information to identify the case:
 Debtor name Winstead's Company
 United States Bankruptcy Court for the: DISTRICT OF KANSAS                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Missouri Dept of                                                Taxes                                                                                                  $146,209.77
 Revenue
 Taxation Division
 PO Box 385
 Jefferson City, MO
 65105-0385
 Valley Oaks Steak                                               Business debt                                                                                            $83,176.18
 Company LLC
 1120 NW Eagle
 Ridge Blvd
 Ste A
 Grain Valley, MO
 64029
 US Foods Inc                                                    Business debt                                                                                            $62,415.77
 16805 College Blvd
 Lenexa, KS 66219
 G&I VIII Oak Park                                               Business debt                                                                                            $56,269.56
 East LLC
 PO Box 505314
 Saint Louis, MO
 63150
 LAG Investments                                                 Business debt                                                                                            $53,822.55
 XXX
 Spirit Master Funding                                           Business debt                                                                                            $38,264.80
 X LLC
 2727 North Harwood
 St
 Ste 300
 Dallas, TX 75201
 Metcalf 91 Blb LLC                                              Business debt                                                                                            $26,750.19
 Block & Co Inc
 Realtors
 605 W 47th St Ste
 200
 Kansas City, MO
 64112



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 20-20288                Doc# 1          Filed 02/24/20                Page 5 of 14
 Debtor    Winstead's Company                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Belfonte Dist Co                                                Business debt                                                                                            $21,335.33
 1625 Cleveland
 Kansas City, MO
 64127
 EFH Capital                                                     Business debt                                                                                            $18,750.00
 Management Inc
 c/o Edward F Halpin
 CPA
 12608 Fairway Road
 Leawood, KS 66209
 Temp Con Inc                                                    Business debt                                                                                            $15,158.60
 15670 S Keeler
 Olathe, KS 66062
 Trimark                                                         Business debt                                                                                            $12,468.17
 PO Box 6939
 Carol Stream, IL
 60197
 KCMO City Treasurer                                             Business debt                                                                                            $12,229.53
 PO Box 804107
 Kansas City, MO
 64180
 SBN Reo LLC                                                     Business debt                                                                                            $10,040.00
 c/o The Tiehen Group
 3401 College Blvd
 Ste 250
 Leawood, KS 66211
 Brenton Law Group                                               Business debt                                                                                              $8,700.00
 PA
 13232 Craig St
 Overland Park, KS
 66213
 Kansas City Area                                                Business debt                                                                                              $8,490.00
 Transport
 Authority
 Finance Dept
 1200 E 18th St
 Kansas City, MO
 64108
 Hovey Williams LLP                                              Business debt                                                                                              $7,829.00
 10801 Mastin Blvd
 Ste 1000
 84 Corporate Woods
 PO Box 9201
 Overland Park, KS
 66210
 Ambrosi Bros Cutlery                                            Business debt                                                                                              $4,854.43
 Co
 3023 Main
 Kansas City, MO
 64108




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 20-20288                Doc# 1          Filed 02/24/20                Page 6 of 14
 Debtor    Winstead's Company                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Roma Bakery Inc                                                 Business debt                                                                                              $4,206.55
 3351 NE Chouteau
 Trfwy
 Kansas City, MO
 64117
 Mies Wholesale                                                  Business debt                                                                                              $3,030.74
 Meats Inc
 PO Box 7351
 North Kansas City,
 MO 64116
 Waste Management                                                Business debt                                                                                              $2,777.08
 PO Box 55558
 Boston, MA 02205




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 20-20288                Doc# 1          Filed 02/24/20                Page 7 of 14
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




          A Lot A Clean
          PO Box 284
          Lees Summit MO 64063


          Ace Imagewear
          4120 E. Truman Road
          Kansas City MO 64127


          Ambrosi Bros Cutlery Co
          3023 Main
          Kansas City MO 64108


          American Floor Care
          7910 Rycket St
          Lenexa KS 66219


          AT&T
          PO Box 5001
          Carol Stream IL 60197


          Belfonte Dist Co
          1625 Cleveland
          Kansas City MO 64127


          Brenton Law Group PA
          13232 Craig St
          Overland Park KS 66213


          Chris Mahler
          6610 W. 63rd Terr Apt D
          Overland Park KS 66212


          Citizens Bank & Trust
          7553 NW Barry Road
          Kansas City MO 64153


          CVB Inc Water Dr STJO
          PO Box 3060
          Saint Joseph MO 64503


          Darling Ingredients Inc
          PO Box 554885
          Detroit MI 48255



    Case 20-20288   Doc# 1   Filed 02/24/20   Page 8 of 14
      Eagle Products Inc
      87 Shawnee Avenue
      Kansas City KS 66105


      EFH Capital Management Inc
      c/o Edward F Halpin CPA
      12608 Fairway Road
      Leawood KS 66209


      Entertainment Experts LLC
      5655 Gray St
      Arvada CO 80002


      Evergy
      PO Box 219330
      Kansas City MO 64121


      Ferguson Enterprises Inc #215
      PO Box 847411
      Dallas TX 75284


      Forte KC LLC
      7200 Wornall Road
      Kansas City MO 64114


      G&I VIII Oak Park East LLC
      PO Box 505314
      Saint Louis MO 63150


      Gardian CL Central
      Lockbox #233209
      3209 Momentum Place
      Chicago IL 60689


      General Parts LLC
      MI 10
      PO Box 9201
      Minneapolis MN 55480


      Herzog Financial Solutions
      9300 W 125th St
      Overland Park KS 66213




Case 20-20288   Doc# 1   Filed 02/24/20   Page 9 of 14
       Hovey Williams LLP
       10801 Mastin Blvd Ste 1000
       84 Corporate Woods
       PO Box 9201
       Overland Park KS 66210


       Johnson County Wastewater
       11811 S. Sunset Dr, Ste. 2500
       Olathe KS 66061


       Kansas City Area Transport
       Authority
       Finance Dept
       1200 E 18th St
       Kansas City MO 64108


       Kansas Gas Service
       PO Box 219046
       Kansas City MO 64121


       KCMO City Treasurer
       PO Box 804107
       Kansas City MO 64180


       Keller Fire & Safety Inc
       1138 Kansas Avenue
       Kansas City KS 66105


       Klemp Electric Mach Co
       739 Central
       Kansas City KS 66101


       Kousy I Alani
       10218 Knox
       Grain Valley MO 64029


       LAG Investments
       XXX


       Metcalf 91 Blb LLC
       Block & Co Inc Realtors
       605 W 47th St Ste 200
       Kansas City MO 64112




Case 20-20288   Doc# 1   Filed 02/24/20   Page 10 of 14
       Midwest Equipment Co Inc
       2511 Cassen Drive
       Overland Park KS 66212


       Midwest Restaurant Supply
       PO Box 1263
       2705 W Hwy 30
       Grand Island NE 68802


       Mies Wholesale Meats Inc
       PO Box 7351
       North Kansas City MO 64116


       Missouri Dept of Revenue
       Taxation Division
       PO Box 385
       Jefferson City MO 65105-0385


       Mood Media
       PO Box 71070
       Charlotte NC 28272


       Moroney Landscape
       8424 Tomahawk Road
       Overland Park KS 66207


       NUCO2 LLC
       PO Box 417902
       Boston MA 02241


       Overland Park Mechanical Co
       16088 Foster
       Overland Park KS 66085


       Prime Market Services Inc
       8714 E. 16th St
       Kansas City MO 64126


       Retail Data Systems of KC
       11505 W. 79th St
       Lenexa KS 66214


       Roma Bakery Inc
       3351 NE Chouteau Trfwy
       Kansas City MO 64117

Case 20-20288   Doc# 1   Filed 02/24/20   Page 11 of 14
       Ronnoco Coffee LLC
       PO Box 797029
       Saint Louis MO 63179


       Rouse Frets White Goss
       Gentile & Rhodes PC
       4510 Belleview Ave Ste 300
       Kansas City MO 64111


       SBN Reo LLC
       c/o The Tiehen Group
       3401 College Blvd Ste 250
       Leawood KS 66211


       Schendel Pest Services Inc
       1035 SE Quincy
       Overland Park KS 66212


       Smithereen Pest Management Sev
       7400 N Melvina
       Niles IL 60714


       Southern Services Co
       PO Box 16885
       Raytown MO 64133


       Spirit Master Funding X LLC
       2727 North Harwood St
       Ste 300
       Dallas TX 75201


       Temp Con Inc
       15670 S Keeler
       Olathe KS 66062


       Trimark
       PO Box 6939
       Carol Stream IL 60197


       Triton Window Cleaning
       6400 W 110th St Ste 103
       Leawood KS 66211




Case 20-20288   Doc# 1   Filed 02/24/20   Page 12 of 14
       US Foods Inc
       16805 College Blvd
       Lenexa KS 66219


       Valley Oaks Steak Company LLC
       1120 NW Eagle Ridge Blvd
       Ste A
       Grain Valley MO 64029


       Vanbooven Tree Care
       PO Box 9377
       Mission KS 66201


       Waste Management
       PO Box 55558
       Boston MA 02205


       Water District No 1 JoCo
       PO Box 808007
       Kansas City MO 64180


       Watts Up
       9320 Johnson Drive
       Merriam KS 66203




Case 20-20288   Doc# 1   Filed 02/24/20   Page 13 of 14
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Winstead's Company                                                                           Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Winstead's Company in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 23, 2020                                                   /s/ Colin Gotham
 Date                                                                Colin Gotham KS#19538; MO#52343
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Winstead's Company
                                                                     Evans & Mullinix, P.A.
                                                                     7225 Renner Road, Suite 200
                                                                     Shawnee, KS 66217
                                                                     (913) 962-8700 Fax:(913) 962-8701
                                                                     cgotham@emlawkc.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                       Case 20-20288                 Doc# 1     Filed 02/24/20       Page 14 of 14
